IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,

VERONICA HICKS, Cr. A. No. 1303008273

Def`endant.

Date Decided: August 31, 2017
On Defendant Veronica Hicks’ Motion for
Post Conviction Relief. DENIED.

ORDER

On March ll, 2013, Def`endant Was arrested and charged With Identity Theft,
Forgery Second Degree, and Unlawful Use of a Credit Card > $1,500. On
September 9, 2013, Defendant plead guilty, with the assistance of counsel.
Defendant filed this Motion for Post-Conviction Relief on June 17, 2014 based on
ineffective assistance of` counsel. The Court appointed Sean Motoyoshi, Esquire to
represent Def`endant. Mr. Motoyoshi filed a motion to Withdraw as counsel on
August 5, 2016, stating that Def`endant’s claims were meritless. Patrick Collins,

Esquire Was subsequently appointed to represent Def`endant, and Mr. Collins

adopted Mr. Motoyoshi’s motion and stated that Defendant was given notice and an
opportunity to respond, but she chose not to.

The Court must address Defendant’s motion in regard to Rule 61(i) procedural
requirements before assessing the merits of his motion.l Rule 61(i)(1) bars motions
for postconviction relief if the motion is filed more than one year from final
judgment Defendant’s Motion is not time barred by Rule 61(i)(1). Rule 61(i)(2)2
bars successive postconviction motions, which is also not applicable as this is
Defendant’s first postconviction motion. Rule 61(i)(3) bars relief if the motion
includes claims not asserted in the proceedings leading to the final judgment3 This
bar is also not applicable as Defendant claims ineffective assistance of counsel,
which could not have been raised in any direct appeal.4 Finally, Rule 61(i)(4) bars
relief if the motion is based on a formally adjudicated ground.5 This bar is also not
applicable to Defendant’s Motion.

Delaware adopted the two-prong test proffered in Stricklana' v. Washz'ngton to

evaluate ineffective assistance of counsel claims.6 To succeed on an ineffective

 

l Super. Ct. Crim. R. 61(i)(1).

2 Super. Ct. Crim. R. 61(i)(2).

3 Super. Ct. Crim. R. 61(i)(3).

4 See State v. Berry, 2016 WL 5624893, at *4 (Del. Super. Ct. June 29, 2016); see
also ~Watson v. State, 2013 WL 5745708, at *2 (Del. Oct. 21, 2013).

5 Super. Ct. Crim. R. 61(i)(4).

6 See Strickland v. Washington, 466 U.S. 668 (1984); see also Albury v. State, 551
A.Zd 53 (Del. 1988).

assistance of counsel claim, a petitioner must demonstrate that “counsel’s
representation fell below an objective standard of reasonableness, and that there is a
reasonable probability that but for counsel’s unprofessional errors, the result of the

”7 The Court’s “review of counsel’s

proceeding would have been different
representation is subject to a strong presumption that representation was
professionally reasonable.”8 The “benchmark for judging any claim of
ineffectiveness [is to] be whether counsel’s conduct so undermined the proper
functioning of the adversarial process that the trial cannot be relied on as having
produced a just result.”9

Defendant claims ineffective assistance of trial counsel for various reasons,
including: trial counsel did not ask for a trial continuance, there was only one face
to face consultation, counsel refused to accept phone calls from prison, he failed to
investigate the victim allegedly visiting Defendant in prison, and Defense counsel
ignored her letters stating she wanted to withdraw her guilty plea before sentencing
After reviewing Defendant’s Motion for Postconviction relief, and Counsel’s

Motion to Withdraw, the Court finds that Defendant’s Motion for Postconviction

Relief based on ineffective assistance of counsel is meritless. Defendant’s claims

 

7 Flamer v. State, 585 A.2d 736, 753 (Del. 1990); see also Strickland v. Washz'ngton,

466 U.s. 668 (1984).

8Ial.
9 State v. Wright, 2015 WL 648818, (Del. Super. Ct. Feb. 12, 2015)(citations

omitted).

do not demonstrate that trial counsel acted outside the Stricklana' standard of
reasonableness, nor would have the result been different but for these alleged errors.
Additionally, Defendant knowingly, intelligently, and voluntarily plead guilty to the
charges on September 9, 2013. Accordingly, Defendant’s Motion for Postconviction

Relief is denied. Counsel’s Motion to Withdraw is Moot.

IT IS SO ORDERED.

%//%

The Honorable»Calvin L. Scott, Jr.